                        IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION


DARVEN WILLIAMS                                  §

VS.                                              §            CIVIL ACTION NO. 1:19-CV-10

DIRECTOR, TDCJ-CID                               §


                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION
       Petitioner, Darven Williams, proceeding pro se, filed this petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. The Magistrate

Judge recommends the petition be denied for lack of jurisdiction as successive. Petitioner filed

objections to the Report and Recommendation of United States Magistrate Judge. This requires a

de novo review of the objections in relation to the pleadings and applicable law. See FED. R. CIV.

P. 72(b).

       After a careful review, the Court finds petitioner’s Objections should be overruled. Petitioner

merely reiterates his claim of double jeopardy and does not address the fact that his petition is

successive.

       Accordingly, petitioner’s objections are overruled. The findings of fact and conclusions of

law of the Magistrate Judge are correct and the report of the Magistrate Judge is ADOPTED. A

Final Judgment will be entered in this case in accordance with the Magistrate Judge’s

recommendations.

       Furthermore, the Court is of the opinion petitioner is not entitled to a certificate of

appealability. An appeal from a judgment denying post-conviction collateral relief may not proceed

unless a judge issues a certificate of appealability. See 28 U.S.C. § 2253. The standard for a
certificate of appealability requires the petitioner to make a substantial showing of the denial of a

federal constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke,

362 F.3d 323, 328 (5th Cir. 2004). To make a substantial showing, the petitioner need not establish

that he would prevail on the merits. Rather, he must demonstrate that the issues are subject to debate

among jurists of reason, that a court could resolve the issues in a different manner, or that the

questions presented are worthy of encouragement to proceed further. See Slack, 529 U.S. at 483-84.

Any doubt regarding whether to grant a certificate of appealability should be resolved in favor of the

petitioner, and the severity of the penalty may be considered in making this determination. See

Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.), cert. denied, 531 U.S. 849 (2000).
       In this case, petitioner has not shown that any of the issues would be subject to debate among

jurists of reason. The questions presented are not worthy of encouragement to proceed further.

Therefore, the petitioner has failed to make a sufficient showing to merit the issuance of certificate

of appealability. Accordingly, a certificate of appealability will not be issued.

        SIGNED at Beaumont, Texas, this 15th day of October, 2019.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE




                                                  2
